DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamura (2019/0257551).  Iwamura discloses a boiler (SEE Figures 1 & 12) for heating fluid by using heat generated by a heat generation body (8) (9), the boiler including the heat generation body and a container (6) having the heat generation body inside and configured such that an inside of the container is filled with gas with higher specific heat than that of air (hydrogen, SEE [0032]-[0035]), including a controller .  

Claim(s) 1-4, 8, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP3896364 (EP ‘364).  EP ‘364 discloses a boiler (10) for heating fluid by using heat generated by a heat generation body (11), the boiler including the heat generation body and a container (31) having the heat generation body inside (SEE Figure 1) and configured such that an inside of the container is filled with gas with higher specific heat than that of air (hydrogen, SEE [0023]), and includes a controller (19) configured to control a heat generation amount of the heat generation body under a situation where the gas has been supplied into the container (SEE [0020]-[0021]).  In re claim 2, EP ‘364 discloses a path (SEE elements 16, 17 and the container 31) for circulating the gas, a circulation path including, as part thereof, the inside of the container.  In re claim 3, EP ‘364 discloses in [0024] that the gas is hydrogen-based gas, and the heat generation body is a reactant configured such that a metal nanoparticle made of hydrogen storing metals is provided on a surface, and a hydrogen atom is stored in the metal nanoparticle to generate excess heat.  In re claim 4, EP ‘364 discloses a heater (21), wherein the controller adjusts a gas circulation amount in the circulation path or a temperature of the heater to control the heat generation amount (SEE [0021]-0022]). In re claim 8, EP ‘364 discloses a boiler for heating a heat medium as the fluid to supply the heat medium to an outside such that the controller (19) controls the heat generation amount based on a temperature of the heated heat medium (SEE [0018]-[0022]).  In re claim 16, EP ‘364 further discloses a gas pump (equivalent is the vacuum pump 16a in combination with 17a) provided in the circulation path; and a gas receiving portion provided on a primary side of the gas pump and configured to receive the gas from an outside (gas is received from high pressure .  

Allowable Subject Matter
Claims 5-7, 10-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        January 14, 2022